OPINION AND ORDER
This matter having come before the Court upon the motion of the Kentucky Bar Association (KBA) for an Order of temporary suspension, the Court, having reviewed the record and being otherwise sufficiently advised, hereby orders that Respondent, John D. Hays, of Pikeville, Kentucky is temporarily suspended from the practice of law in the Commonwealth of Kentucky in accordance with SCR 3.166 due to a felony conviction in the United States District Court for the Eastern District of Kentucky for mail fraud.1
Respondent was convicted on November 1, 2004. Pursuant to SCR 3.166(1), “[a]ny member of the Kentucky Bar Association who pleads guilty to, or is convicted by a judge or jury of, a felony in this State or in any other jurisdiction shall be automatically suspended from the practice of law in this Commonwealth.”
ACCORDINGLY, IT IS HEREBY ORDERED:
(1)That Respondent was suspended from the practice of law in the Commonwealth of Kentucky from November 2, 2004, “the day following the ... finding of guilt.”2
(2) That this suspension will continue until superseded by subsequent order;
(3) In accordance with SCR 3.166(4) and 3.390, Respondent shall, within ten days from the entry of this Opinion and Order, notify in writing all courts in which he may have matters pending and all clients, of his inability to provide further legal services, and furnish the Director of the Kentucky Bar Association with a copy of all such letters. Respondent shall also make arrangements to return all active files to the clients or to new counsel, and shall return all unearned attorney fees and client property to the client and shall advise the KBA Director of such arrangements within the same ten day period.
All concur except SCOTT, J., not sitting.
ENTERED: January 20, 2005.
/s/ Joseph E. Lambert CHIEF JUSTICE

. 18 U.S.C §§ 2, 1341, and 1346.


. SCR 3.166(1).